[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                    FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 07-15552                    October 21, 2008
                        Non-Argument Calendar            THOMAS K. KAHN
                      ________________________                  CLERK

                 D. C. Docket No. 05-00949-CV-T-MAP

MORNINGSTAR HEALTHCARE, LLC,


                                                    Plaintiff-Appellant,


                                 versus


GREYSTONE & CO., INC.,


                                                    Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                           (October 21, 2008)

Before BLACK, CARNES and BARKETT, Circuit Judges.

PER CURIAM:
      This is an appeal from the district court’s awarding of fees and costs to

Greystone & Co., Inc., when it prevailed on its summary judgment motion in

Morningstar Healthcare, LLC’s suit against Greystone on a breach of contract

claim. Morningstar concedes the order granting fees and costs should be affirmed

if its appeal from the granting of summary judgment is unsuccessful. Because we

affirmed the district court’s summary judgment order in the companion case

Morningstar Healthcare, LLC v. Greystone & Co., Inc., 07-14829, the order

awarding fees and costs to Greystone is also AFFIRMED.




                                         2